DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
Claims 3-4 and 20 have been canceled, and claims 1-2, 5-19 and 21 have been considered on the merits. All arguments have been fully considered. 

The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 
Claim Objections
Claim 1 is objected to because of the following informalities:  The term “CS” should be a full name followed by the abbreviation (i.e. citrate synthase (CS)) in the parenthesis since it is the first appearance of the term.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 5-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yfvgi-Ohana et al. (WO2016/135723; IDS ref.) in view of Che et al. (2014, supra), Hall et al. (2007, Nephron Physiol.) and Au et al. (2007, Pediatr. Nephrol.; of record) 
Yfvgi-Ohana et al. teach a method for treating a variety of mitochondrial diseases in a human patient using a composition comprising human bone-marrow cells enriched with functional mitochondria obtained from healthy donors (p.4, lines 4-7; p.5, lines 22- p.6, line 2; p.9, lines 13-17). 
Yfvgi-Ohana et al. teach the bone-marrow cells comprise multi-potential hematopoietic stem cells (HSCs) (p. 6, lines 8-9), or megakaryocytes, erythrocytes, mast cells, monocytes, macrophages, NK cells, etc. (p.6, lines 11-15).
Yfvgi-Ohana et al. teach that the bone-marrow cells are CD34+ (p.6, lines 7-8).
Yfvgi-Ohana et al. do not teach the mitochondrial disease being renal disease including nephritic syndrome, nephritis, and Fanconi’s syndrome.
Che et al. teach that there are several known renal diseases associated with mitochondrial dysfunction including mitochondrial mutation including Fanconi’s syndrome, nephritic syndrome, nephritis (see Abstract; Tables 1-2).
Hall et al. teach that renal Fanconi syndrome, nephrotic syndrome, etc. in children have been reported in hereditary mitochondrial disorders (p.3, 2nd col., 1st full para.).

It would have been obvious to a person skilled in the art to use the method of Yfvgi-Ohana et al. to treat renal disease or disorder associated with mitochondrial dysfunction/mutation/deletion including Fanconi’s syndrome as taught by Che et al. Hall et al. and Au et al. with a reasonable expectation of success. This is because Yfvgi-Ohana et al. teach that the mitochondrial disease is associated with a mutation in the mitochondrial DNA or a mutation in the nuclear DNA (p.10, lines 4-6) and Che et al., Hall et al. and Au et al. teach that there are several renal diseases caused by mitochondrial dysfunction. Thus, one skilled in the art would recognize that the method of Yfvgi-Ohana et al. is suitable means to treat the renal diseases caused by mutations in mitochondria (i.e. renal mitochondria disease) taught by Che et al., Hall et al. and Au et al. with a reasonable expectation of success.
Regarding the concentration of human stem cells being at least 5x105 to 5x109 CD34+ human stem cells, Yfvgi-Ohana et al. in view of Che et al., Hall et al. and Au et al. do not particularly teach the limitation. However, it would have been obvious to a person skilled in the art to use sufficient amount of CD34+ cells enriched with exogenous mitochondria taught by Yfvgi-Ohana et al. to treat renal disease or disorder associated with mitochondrial dysfunction as taught by Che et al., Hall et al., and Au et al., in order to obtain desired therapeutic outcome of the method with a reasonable expectation of success. One skilled in the art would recognize that the dosage of CD34+ cells for the desired outcome in treating the disease or disorder having mitochondrial dysfunction is based on the amount of mitochondria entered into the cells as well as the 
Regarding the limitation directed to the dosage of mitochondria being at least 0.044 up to 176 milliunits of CS activity per million cells (claim 1), Yfvgi-Ohana et al. teach that the CS activity levels measured under the condition of 106 bone marrow cells incubated with 2.2 units or 24 units of mitochondria (Table 1), and the CS activity after removing any mitochondria that did not enter the cells were 0.041512 unit (with centrifugation), 0.025473 unit (without centrifugation) for incubation with 2.2 unit, and 0.085606 units (+ cent) or 0.04373 units (-cent) for incubation with 24 units. These CS activity introduced into the cells after incubation is about 42 milliunits, 25 milliunits; 86 milliunits and 44 milliunits per million cells, respectively. Thus, the teachings of Yfvgi-Ohana et al. meet the new limitation of the range between 0.044-176 milliunits per million cells.

Regarding claim 5, Yfvgi-Ohana et al. teach that the bone-marrow cells in the fourth composition have the claimed features of increased O2 consumption, increased CS activity, increased rate of ATP production, etc. (p.8, lines 9-13).
Regarding claim 8, Yfvgi-Ohana et al. teach that the mitochondria are isolated from human placental cells or blood cells (p. 28, lines 26-28; p.32, line 3; Example 9).
Regarding claim 9-10 and 21, while Yfvgi-Ohana et al. do not particularly teach the specific range or number of percentage, however, since Yfvgi-Ohana et al. teach that the mitochondrial content of the human bone-marrow cells in the fourth composition is at least 50% higher than the mitochondrial content of the human bone-marrow cells in the first composition (p.5,line 30 thru p.6, line 2). This would overlap the claimed range of concentration.
Regarding claims 11 and 19 directed to the pharmaceutical composition further comprising the cells as listed, Yfvgi-Ohana et al. teach various different cell types for the bone-marrow cells, and also teach any combination of the bone-marrow cells listed (p.6, lines 7-16). Thus, it would have been obvious to a person skilled in the art to use both 
Regarding claims 12 and 13, Yfvgi-Ohana et al. teach that the bone-marrow cells are used for targeted and systemic delivery of therapeutically-significant amount of fully functional, healthy mitochondria to treat mitochondrial diseases (p.12, lines 2-6). Since the method of Yfvgi-Ohana et al. in view of Che et al., Hall et al. and Au et al. is intended for treating renal disease, one skilled in the art would recognize that the targeted delivery would be direct administration of the bone-marrow cells enriched with exogenous mitochondria to the kidney. Furthermore, Yfvgi-Ohana et al. teach that the pharmaceutical composition is administered systemically, by a route including intravenous, intraarterial, intramuscular, subcutaneous, and direct injection into a tissue or an organ (p.28, lines 21-25).
Regarding claims 14-15, Yfvgi-Ohana et al. teach the bone-marrow cells are autologous to the patient or exogenous to the patient (p.9, lines 21-23). According to Examples 4-5 of Yfvgi-Ohana et al., isolated mitochondria entered bone marrow cells, and thus, the cells are obtained before the enrichment with exogenous mitochondria.
Regarding claims 16-18, while Yfvgi-Ohana et al. teach HLA-matched or HLA-mismatched donor cells being autologous or exogenous, respectively (p.27, lines 6-8), however, Yfvgi-Ohana et al. do not particularly teach partly HLA-matched donor. However, since Yfvgi-Ohana et al. teach the bone-marrow cells may be exogenous to the patient afflicted with the mitochondrial disease, and thus, the use of exogenous cells (i.e. allogeneic) in the treatment would necessitate an agent that prevents, delays, minimizes or abolishes an adverse immunogenic reaction such as GVHD (p.9, line 21- 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 7, 13, 17, 22-23, 25-38 of copending Application No. 17/251,666 (reference application) in view of Yfvgi-Ohana et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘666 application discloses substantially similar subject matter as the claims of the instant application except the renal disease .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive.
It is noted that the 112 rejections have been withdrawn due to the instant amendment.
Regarding the 103 rejection, applicant argued that none of cited references teach at least 5x105 to 5x109 CD34+ human stem cells enriched with human exogenous mitochondria by introducing into the stem cells a dose of mitochondria of at least of 0.044 up to 176 milliunits of CS activity per million cells as claimed. It is noted that the 
The above 103 rejection has also addressed the new limitation directed to the CS activity.
Based on the above discussion, it is the Examiner’s position that the combined teachings of the cited references render the claimed invention obvious.
Regarding the double patenting rejection, applicant requested the rejection be held in abeyance. It is noted that the double patenting rejection has been updated based on the instant amendment. 
The double-patenting rejections will not be held in abeyance. See 37 C.F.R. 1.111(b), which allows that some objections or “requirements as to form” may be held in abeyance but includes no provision for holding rejections in abeyance. Section 1.111(b) also requires applicants to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” For each rejection, for example, applicants might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending application matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.